 


 HCON 124 ENR: Providing for a correction in the enrollment of H.R. 5771.
U.S. House of Representatives
2014-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 124 
 
 
December 16, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for a correction in the enrollment of H.R. 5771. 
 
 
That in the enrollment of the bill, H.R. 5771, the Clerk of the House shall amend subsection (a) of section 1 of Division B (relating to Achieving a Better Life Experience Act of 2014) to read as follows:  (a)Short titleThis division may be cited as the Stephen Beck, Jr., Achieving a Better Life Experience Act of 2014 or the Stephen Beck, Jr., ABLE Act of 2014.. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
